Citation Nr: 0218037	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-16 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a right shoulder 
injury with resection of the distal clavicle.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of traumatic right olecranon 
exostosis/tendinitis.

3.  Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since October 1999 
by the Winston-Salem, North Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

By a rating decision, dated in October 1999, the RO 
implemented a September 1999 Board decision that granted 
the veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for a traumatic injury to the right 
acromioclavicular joint, with post operative residuals of 
resection of the distal right clavicle, and traumatic 
right olecranon exostosis/tendinitis, evaluated as 20 
percent disabling.

In an April 2000 rating decision, the RO re-characterized 
the veteran's section-1151 disability as two separate and 
distinct disabilities:  (1) residuals of a right shoulder 
injury with resection of the distal clavicle (hereinafter, 
a "right shoulder disability"), and (2) residuals of 
traumatic right olecranon exostosis/tendinitis 
(hereinafter, a "right elbow disability"), each evaluated 
as 10 percent disabling, effective from April 17, 1992.  
By a separate rating decision, dated in July 2000, the RO 
denied the veteran's claim for a temporary total 
disability rating under 38 C.F.R. § 4.30, based on the 
need for convalescence following right shoulder 
arthroscopy with subacromial decompression on July 17, 
1998.

Given that the assignment of the initial ratings for the 
right shoulder and elbow disabilities followed by an award 
of section 1151-compensation, the Board must consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, the question for 
consideration is the propriety of the initial ratings 
assigned during the course of this appeal.  Thus, the 
issues in this case are as listed on the cover page of 
this decision.

The issues of entitlement to a temporary total disability 
rating for convalescence under 38 C.F.R. § 4.30, and 
entitlement to a disability evaluation in excess of the 10 
percent for the section-1151 right elbow disability will 
be addressed in REMAND that follows this decision.


FINDING OF FACT

The veteran's postoperative residuals of a right shoulder 
injury with resection of the distal clavicle are 
manifested by x-ray evidence of mild arthritis, slightly 
limited motion, and pain, weakness, fatigability, and lack 
of endurance on motion requiring elevation of the right 
arm.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
postoperative residuals of a right shoulder injury with 
resection of the distal clavicle are met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 4.21, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statements of the case, and correspondence 
with the veteran, the veteran and his representative have 
been notified of the laws and regulations governing his 
claims, and the reasons for the determinations made 
regarding his claims.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and 
evidence that is found in the claim's file consist of the 
veteran's service medical records, post-service medical 
records, including VA and private medical records, and 
written arguments presented by the veteran and his 
representative in support of his claims.  In addition, in 
November 2000, the veteran was provided a VA examination 
to determine the current severity of his § 1151 right 
shoulder disability.

Accordingly, given the above facts, the Board concludes 
that all relevant evidence has been obtained for 
determining the merits of the veteran's claim and no 
reasonable possibility exist that any further assistance 
would aid the veteran in substantiating the claim.  See 
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159(d)); See also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992); cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Accordingly, 
because there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran, even though the veteran 
was not expressly provided notice of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

II.  Evaluation in excess of 10 percent for a Right 
Shoulder Disability

The veteran and his representative contend that the 
veteran's section-1151 right shoulder disability is 
manifested by adverse symptomatology that warrants the 
assignment of a higher evaluation.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in 
evaluation disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Thus, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  Therefore, when 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's section-1151 right shoulder disability has 
been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-
5010, which evaluates the severity of traumatic arthritis.  
(A hyphenated code is used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  
See, e.g., 38 C.F.R. § 4.27).

Pursuant to Diagnostic Code 5010, traumatic arthritis will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  However, 
when the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected where there is, among other things, 
satisfactory evidence of painful motion.  Thus, painful 
motion of a major joint caused by (traumatic) arthritis, 
where the arthritis is established by X-ray, is deemed to 
be limited motion and entitled to a 10 percent rating, 
even though there is no actual limitation of motion.  See 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 63 
Fed. Reg. 56704, VAOPGCPREC 9-98, slip op. at 6 (1998).

Since traumatic arthritis is to be rated on the basis of 
limitation of motion of the part affected, the Board has 
evaluated the veteran's right shoulder disability under 
the criteria of Diagnostic Code 5201, which evaluates the 
severity of limitation of arm motion.  The Board notes 
that the evidence of record indicates that the veteran is 
right handed.  Under Diagnostic Code 5201, a 20 percent 
evaluation is warranted when the motion of the major arm 
is limited to shoulder level.  A 30 percent evaluation is 
warranted when motion of the major arm is limited to 
midway and shoulder level.  Finally, a 40 percent 
evaluation is warranted when the motion of the major arm 
is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a.

Here, the record evidence reflects that the veteran has 
been shown, by VA examination of August 1992, to have a 
normal range of right shoulder motion.  An October 1996 
outpatient record indicates that the veteran had a full 
range of right shoulder motion, which was painful 
throughout at 75 to 120 degrees of abduction.  When the 
veteran was examined by VA in October 1998, his range of 
right shoulder motion was forward flexion to 132 degrees, 
extension to 45 degrees, abduction from 0 to 130 degrees, 
external rotation from 0 to 70 degrees, and internal 
rotation from 0 to 50 degrees.  At the November 2000 (VA) 
fee basis examination, the veteran was found to have a 
full range of right shoulder motion, which was stiff and 
painful during the range of motion maneuvers.  Further, 
while the June 1998 right shoulder x-rays showed mild 
arthritis, x-rays taken at the November 2000 VA 
examination showed only post surgical changes to the right 
shoulder with apparent lateral resection of the clavicle 
at the acromioclavicular joint and a normal glenohumeral 
joint.  Thus, a review of the record, to particularly 
include the range of right arm motion studies as described 
above, reveals that the veteran arm motion is well in 
excess of shoulder level.  As such, based strictly on the 
degree of limitation of motion, the veteran's right 
shoulder disability does not meet the requirements for a 
20 percent rating, which is the minimum rating available 
under Diagnostic Code 5201.  However, the Board finds that 
the veteran's disability qualifies him for the 10 percent 
evaluation mandated by the provisions of Diagnostic Code 
5003 for situations where the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic code, but motion is painful.

Furthermore, the Board acknowledges that the veteran has 
consistently complained at the time of examinations and 
treatment of continued pain, stiffness, and weakness with 
elevation of his right arm.  In this regard, the Board 
notes that while lay witnesses are generally not competent 
to offer evidence which requires medical knowledge, such 
as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible 
symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In addition, the Board 
notes that these complaints have been objectively 
confirmed upon medical examination, in particular at the 
time the November 2000 examination, at which time the 
examiner noted pain, fatigue, stiffness, and a lack of 
endurance with pain being the major functional impact on 
use of the right shoulder.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has been objectively demonstrated, and which 
the Board must consider.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.49; DeLuca v. Brown, 8 Vet. App. at 206-7.  The Board 
therefore determines that the objective evidence of 
slightly limited right shoulder motion, when viewed in 
conjunction with the veteran's statements of pain on use, 
which the Board finds credible, establishes that the 
veteran's right shoulder disability more closely 
approximates the level of severity contemplated by a 20 
percent rating under Diagnostic Code 5201.  However, as 
the evidence clearly does not indicate that the veteran 
suffers from right arm motion limited to midway between 
the side and shoulder level, a 30 percent rating under 
Diagnostic Code 5201 is not warranted by the evidence.

The Board has also considered whether a higher rating is 
warranted under the provisions of other, related code 
sections.  However, the evidence does not indicate that 
the veteran suffers from ankylosis of the scapulohumeral 
articulation, as is contemplated by Diagnostic Code 5200, 
or recurrent dislocation of the humerus at the 
scapulohumeral joint, as is contemplated by Diagnostic 
Code 5202.  Furthermore, the Board notes that the maximum 
rating allowed under Diagnostic Code 5203 is 20 percent.  
Thus, a higher evaluation under 5203 is not available, 
despite x-ray evidence of lateral resection of the 
clavicle at the acromioclavicular joint.  

Based on the argument made in the veteran's statements to 
effect he has lost the use of his right arm, because of 
his right shoulder pain and weakness, and that this has 
interfered with his employment, the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has described his 
pain and weakness as being so bad that he cannot use the 
arm for any activity including brushing his teeth, 
brushing his hair, or yard work, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular 
schedular rating standards.  The current evidence of 
record does not demonstrate that his right shoulder 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
It is undisputed that his section-1151 right shoulder 
disability has an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in 
earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes 
the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Under the circumstances of this case, the Board concludes 
that the evidence supports a grant of a higher 20 percent 
evaluation for the veteran's section-1151 right shoulder 
disability.  This is true throughout the period during 
which the veteran's claim has been pending.  Fenderson v. 
West, Supra.

ORDER

A 20 percent disability evaluation for postoperative 
residuals of a right shoulder injury with resection of the 
distal clavicle is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Initially, the Board notes that controlling laws and 
regulations provide that there are actions that must be 
accomplished at the VA regional office level because the 
required action takes place there or because current law 
requires it.  See Chairmen's Memorandum, 01-02-01 
(January 29, 2002), paragraph 9(c).  One such action 
occurs when the RO failed to issue a supplemental 
statement of the case when required by 38 C.F.R. § 19.31 
(2002).  (Parenthetically, the Board notes that, while the 
criteria for issuing a supplemental statement of the case 
changed effective February 22, 2002, these amendments do 
not affect the current appeal.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.31)).  Moreover, where as in the current appeal, 
disposition of one issue in a case requires a remand for 
RO action, such as the issuance of a supplemental 
statement of the case, and another issue requires 
obtaining a VA examination, which development the Board 
would normally undertake internally, both issues will be 
remanded to the RO.  Id.

As to the claim § 4.30 benefits, the Board notes that on 
July 3, 2001, the RO received VA treatment records, dated 
from March 1992 to November 2001.  The Board observes that 
some of these VA treatment records were not previously of 
record and these contain pertinent evidence as to the 
veteran's claim for § 4.30 benefits.  However, a review of 
the record on appeal does not show that the RO thereafter 
issued a supplemental statement of the case as to this 
issue.  Accordingly, because the VA treatment records 
contain pertinent evidence as to the veteran's claim for 
§ 4.30 benefits, a remand is required for the issuance of 
a supplemental statement of the case.  38 C.F.R. § 19.9 
(2002). 

Next, the Board notes that the criteria for § 4.30 
benefits includes the veteran's post operative course 
including, among other things, ". . .at least one month of 
convalescence[,] . . . incompletely healed surgical 
wounds[,] . . . therapeutic immobilization of one major 
joint or more[,] . . . or the necessity for house 
confinement . . ."  See 38 C.F.R. § 4.30 (2002).  However, 
while a review of the record on appeal shows the July 17, 
1998, operative report, the hospital discharge summary, 
and a physical therapy referral, as well as July 24, 1998, 
treatment record showing the veteran having his stitches 
and staples removed, the record on appeal does not contain 
enough information for the Board to determine if the 
veteran met the above criteria.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Therefore, on remand, a 
medical opinion is needed to determine if the veteran 
meets the criteria for § 4.30 benefits following his 
surgery. 

As to the claim for a higher evaluation for the section-
1151 right elbow disability, the Board notes that 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
38 C.F.R. § 3.326 (2002).  However, while a review of the 
record on appeal shows the veteran attended a VA 
orthopedic examination in November 2000, the examiner 
failed to provide any clinical evaluations as to the right 
elbow.

Moreover, a review of the record on appeal shows that the 
veteran's right elbow disability was rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5010 (traumatic arthritis).  Therefore, because the manner 
in which the veteran's disability has been rated 
contemplates criteria for limitation of motion, 
consideration must be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See 38 C.F.R. § 4.71a 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
a thorough examination of the right elbow, with an opinion 
as to the current severity of the veteran right elbow 
disability, taking into account pain and fatigue, was not 
provided by the November 2000 (VA) fee basis examiner or 
in any other medical record found in the records.  
Therefore, a remand to obtain a contemporaneous 
examination of the veteran's right elbow is required.  
38 C.F.R. § 19.9 (2002).

Lastly, the Board notes that a review of the record on 
appeal shows that the veteran reported that he obtained 
all his treatment for his right elbow disability at the 
Durham VA medical center (VAMC).  However, post November 
2001 treatment records from the Durham VAMC do not appear 
in the record.  Therefore, on remand, the RO must obtain 
and associate the record these records, as well as any 
other records identified by the veteran.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (Supp. 2002).

The Board emphasizes that the fact that the Board has 
identified specific actions to be accomplished on remand 
does not relieve the RO of the responsibility to ensure 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

3.  The RO should obtain and associate 
with the record all post November 2001 
treatment records pertaining to the 
veteran's section-1151 residuals of 
traumatic right olecranon 
exostosis/tendinitis, held by Durham 
VAMC, in addition to any other 
pertinent medical records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact 
should be noted in the claims' file, 
and the veteran should be so notified.  

(Note:  As to the search for VA records 
under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile").

4.  The RO should make arrangements for 
the veteran to be afforded an 
orthopedic examination to ascertain the 
severity of the veteran's section-1151 
residuals of traumatic right olecranon 
exostosis/tendinitis.  Send the claims 
folder to the examiner for review.  
Request that the examination 
specifically include all indicated 
studies and tests (to include range of 
motion studies and x-rays); all 
clinical findings should be reported in 
detail.  The examiner should render a 
specific finding as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/ or 
incoordination associated with the 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/ or any 
other symptoms noted above with 
repeated use of the right elbow and 
during flare-ups.  To the extent 
possible, the physician should express 
such functional loss in terms of 
additional degrees of limited motion.

5.  The veteran's claims folder should 
be referred to     P. E. Clifford, 
M.D., if available, at the VA Medical 
Center in Durham, North Carolina, for 
the purpose of obtaining additional 
information regarding the veteran's 
postoperative care following the 
July 17, 1998, right shoulder 
arthroscopy with subacromial 
decompression.

(a).  If Dr. P. E. Clifford is 
available, ask him to review to 
the claims file and comment 
specifically on the surgical 
procedure and diagnosis contained 
in the July 1998 Operation Report 
and the Discharge Summary dated 
from July 17, 1998 to July 18, 
1998.  Based on a review of the 
claims file, he is asked to 
specify whether the treatment of 
the veteran's section-1151 
residuals of a right shoulder 
injury with resection of the 
distal clavicle resulted in:  (1) 
surgery that necessitated at least 
on month of convalescence; or (2) 
surgery with severe postoperative 
residuals such as incompletely 
healed surgical wounds, 
therapeutic immobilization of one 
major joint or more, or the 
necessity for house confinement.  

(b). If Dr. P. E. Clifford is not 
available, the VA Medical Center 
at Durham, North Carolina is asked 
to designate another orthopedic 
surgeon.  The orthopedic surgeon 
should be asked to review to the 
veteran's claims file and comment 
specifically on the surgical 
procedure and diagnosis contained 
in the July 1998 Operation Report 
and the Discharge Summary dated 
from July 17, 1998 to July 18, 
1998.  Based on a review of the 
claims file, the reviewing surgeon 
is asked to specify whether the 
treatment of the veteran's 
section-1151 residuals of a right 
shoulder injury with resection of 
the distal clavicle resulted in:  
(1) surgery that necessitated at 
least on month of convalescence; 
or (2) surgery with severe 
postoperative residuals such as 
incompletely healed surgical 
wounds, therapeutic immobilization 
of one major joint or more, or the 
necessity for house confinement.

6.  In order to avoid a subsequent 
remand, the RO should ensure that the 
examination satisfies the instructions 
set out above.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.   Thereafter, the RO should 
readjudicate the issues of the 
entitlement to a disability evaluation 
in excess of 10 percent for residuals 
of traumatic right olecranon 
exostosis/tendinitis, and entitlement 
to a temporary total disability rating 
under 38 C.F.R. § 4.30 (based on the 
need for convalescence following right 
shoulder arthroscopy with subacromial 
decompression on July 17, 1998).  If 
the benefits sought remain denied, a 
supplemental statement of the case 
(SSOC) should be issued, which 
addresses all of the pertinent evidence 
of record received by the RO since 
issuance of the November 2000 statement 
of the case.

After the veteran has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to the 
Board for further appellate review.  No action is required 
by the veteran until he receives further notice, but he 
may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

